Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) made as of the 1st day of March, 2014 by
and between Richard L. Muglia, residing at the address indicated following his
signature below (hereinafter referred to as “Executive”) and Tronox LLC, a
Delaware limited liability company, having its principal place of business at
263 Tresser Boulevard, Suite 1100, Stamford, CT 06901 (hereinafter referred to
as the “Company”).

1. Employment. The Company hereby employs Executive and Executive agrees to work
for the Company as Senior Vice President and General Counsel during the Term (as
defined below) of and upon the terms and conditions set forth in this Agreement.

2. Term. The term of this Agreement (the “Term”) shall be for a period beginning
on March 1, 2014 (the “Commencement Date”) and continuing until the third
anniversary of the Commencement Date, unless earlier terminated in accordance
with this Agreement, If either party elects not to renew this Agreement at the
end of the Term, such party shall give the other party not less than 30 days
written notice of non-renewal.

3. Position and Duties. The Executive shall have the duties, responsibilities
and authorities customarily associated with the positions of Senior Vice
President and General Counsel in a public company the size and nature of the
Company and will perform such additional duties as the Chief Executive Officer
of the Company (the “CEO”) shall determine. The Executive shall report directly
to the CEO. The Executive agrees to serve, without additional compensation, as a
member of the board of directors and/or as an officer of any Affiliate (as
defined in Section 14(c) below) of the Company. The Executive agrees to devote
his full business time, attention and energies to the business of the Company
and its Affiliates and the performance of his duties hereunder. Executive shall
not, without the prior written consent of the Company, directly or indirectly,
during the Term, render services, for compensation or otherwise, to or for any
other person or firm; provided that nothing herein shall be interpreted to
preclude Executive from serving on the Board of Directors of any charitable or
other tax exempt or civic organization with the prior consent of the CEO, but
only to the extent that such service does not materially interfere with the
performance of the Executive’s duties and responsibilities hereunder and such
service does not adversely reflect on the reputation of the Company or conflict
with the business goals of the Company, as determined in the sole discretion of
the CEO. The Executive may also manage his personal and family investments, to
the extent such activities do not materially interfere with the performance of
his duties and responsibilities hereunder.

4. Place of Performance. The Executive shall be based primarily at the Company’s
principal executive offices, currently located in Stamford, Connecticut, or such
other Company location as may be reasonably required by the CEO.

5. Compensation/Benefits.

(a) Base Salary. During the Term of this Agreement, the Company agrees to pay
Executive a base annual salary of $450,000 (“Base Salary”), less applicable
deductions. Such Base Salary shall be reviewed no less frequently than annually
during the term of this

 

- 1 -



--------------------------------------------------------------------------------

Agreement and may be increased by the compensation committee of the Board of
Directors of the Company (the “Compensation Committee”). Such Base Salary shall
be payable in accordance with the Company’s normal business practices or in such
other amounts and at such other times as the parties may mutually agree.

(b) Regular Annual Bonus. During the Term of this Agreement, the Executive shall
be eligible for an annual cash performance bonus (the “Annual Bonus”) of up to
sixty-five percent (65%) of Base Salary under the Company’s annual bonus plan
(as in effect from time to time for senior executives), based upon the Company’s
achievement of performance targets established by the Compensation Committee,
after consultation with the CEO, no later than 60 days after the commencement of
the relevant fiscal year (the ‘Target Bonus”). These targets will be revised
annually within sixty (60) days of the beginning of each fiscal year in
consultation with the Executive. The Annual Bonus is discretionary, may be
cancelled or revised by the Company at any time, and may be structured as a part
of a deferred compensation arrangement.

(c) Long-Term Incentive Award. During the Term of this Agreement, the Executive
shall be eligible for an annual long term incentive award (the “LTIP Grant”)
pursuant to one or more award agreements to be executed by the Executive under
the Tronox Limited Management Equity Incentive Plan (as in effect from time to
time for senior executives) (the “LTIP Plan”) having a grant date value of up
one hundred thirty percent (130%) of Base Salary, as determined by the
Compensation Committee. The LTIP Grant is discretionary, may be cancelled or
revised by the Company at any time, and may be structured as a part of a
deferred compensation arrangement.

(d) Stock Ownership Guidelines. The Executive understands that he is subject to
the Company’s Stock Ownership Guidelines, a copy of which has been made
available to the Executive, as amended from time to time (the “Stock Ownership
Guidelines”). To the extent not covered by other shares of Executive in the
Company, the LTIP Grant and any other equity-based compensation will be
considered under the Stock Ownership Guidelines as provided therein. Such Stock
Ownership Guidelines include among other things a requirement that the Executive
hold Company common stock equal to at least three times his Base Salary. The
Executive will have five years to satisfy such stock ownership requirement.

(e) Benefits/Vacation. During the Term of this Agreement, the Company shall
provide Executive with such other benefits, including medical, dental, life
insurance, retirement and other plans as are made generally available to senior
executive employees of the Company from time to time. Executive shall be
entitled to five (5) weeks of paid vacation in accordance with the applicable
policies of the Company, which shall be accrued and used in accordance with such
policies. In addition, the Executive will be eligible to participate in the
Company’s Executive Financial Counseling Program, and utilize the financial
advisors of his own choosing provided that the Company will not reimburse the
Executive for more than $10,000 per year for this service. Nothing in this
Agreement shall be construed to require the Company to establish any benefit
plans or to prevent the modification or termination of any benefit plans once
established.

 

- 2 -



--------------------------------------------------------------------------------

(f) Expenses. During the Term of this Agreement, the Company shall reimburse
Executive for the reasonable business expenses incurred by Executive in the
course of performing his duties for the Company hereunder in accordance with the
procedures then in place for such reimbursement.

6. Early Termination.

(a) Events of Termination. The Executive’s employment hereunder shall be
terminated and, other than the obligations listed in Section 6(c), the Company’s
obligations hereunder shall cease, including the obligation to pay compensation
for any period after the date of termination.

(i) Death: without the necessity of notice, upon the death of the Executive;

(ii) By the Company:

 

  a. upon the Disability of the Executive, or

 

  b. without Cause, or

 

  c. with Cause. In order to invoke a termination for Cause, (1) the Company
must provide written notice to the Executive stating the basis for the
termination for “Cause,” and (2) as to clauses (A), (B) or (E) of Section 6
(b)(ii), the Executive has failed to cure the conduct that is the basis of the
determination of Cause, to the extent curable, within fifteen (15) days of the
giving of such notice.

(iii) By the Executive:

 

  a. upon thirty (30) days advance written notice, or

 

  b. for Good Reason. In order to invoke a termination for Good Reason, (A) the
Executive must provide written notice to the Company within ninety (90) days of
the occurrence of any event of “Good Reason,” (B) the Company must fail to cure
such event within thirty (30) days of the giving of such notice and (C) the
Executive must terminate employment within thirty (30) days following the
expiration of the Company’s cure period.

(b) Definitions. As used herein, the following terms shall have the meanings set
forth below:

(i) The term “Disability” shall mean the inability of the Executive efficiently
to perform the essential functions of his job, even with reasonable
accommodation, as a result of a disability or illness, as such terms are defined
by the Americans with Disabilities

 

- 3 -



--------------------------------------------------------------------------------

Act, which inability is expected to exceed one hundred eighty (180) days
(including weekends and holidays) in any three hundred sixty-five (365)-day
period. ‘‘Disability” shall be determined by agreement of the Executive’s
treating physician and a physician appointed by the Company or, if such
physicians cannot agree on Disability, they shall together appoint a third
independent physician whose determination of Disability shall be final. The
Executive shall make himself available for examination by the physician or
physicians making the determination of Disability as the Company may reasonably
request.

(ii) The term “Cause” shall mean a finding by the CEO that the Executive has
(A) acted with negligence or engaged in misconduct in connection with the
performance of his duties hereunder, (B) engaged in an act of insubordination,
(C) engaged in common law fraud against the Company or its employees, (D) been
convicted of, or pleaded nolo contenders to, a crime (other than minor traffic
violations), (E) acted against the best interests of the Company in a manner
that has or could have a material adverse affect on the financial condition of
the Company, as determined by the CEO in his sole discretion, or (F) materially
breached this Agreement or the Non-Disclosure, Non-Competition and Assignment of
Work Product Agreement (as defined below).

(iii) The term “Good Reason” shall mean (A) any material diminution in the
Executive’s title, duties or authority; (B) a reduction in the Executive’s Base
Salary; (C) the assignment of duties substantially inconsistent with the
Executive’s status as an executive officer of the Company; (D) any other
material breach of this Agreement; or (E) the failure of the Company to obtain
the assumption in writing of its obligations under this Agreement by any
successor to all or substantially all of the assets of the Company after a
merger, consolidation, sale or similar transaction in which such Agreement is
not assumed by operation of law.

(c) Payments Upon Termination.

(i) Upon the death or Disability of the Executive, the Executive or his estate
or legal representative shall be entitled to all compensation and benefits
earned but not yet paid to and including the date of termination, including
(i) Base Salary, (ii) determined but unpaid Annual Bonus approved by the
Compensation Committee for the prior year, (iii) accrued and unused vacation
days, (iv) any amounts or benefits owing to the Executive or to the Executive’s
beneficiaries under then applicable benefit plans of the Company (excluding any
severance plan, program, agreement or arrangement) and (v) reimbursement of
expenses properly incurred by the Executive (together, the “Accrued Benefits”).
In addition, the Executive or his estate or legal representative shall be
entitled to a lump sum amount equal to a pro rated portion, through the last day
of the calendar month immediately preceding the date of termination, of the
Annual Bonus for the current year, based on the achievement of the applicable
performance criteria for the year of the Executive’s death (the “Pro Rated Bonus
Amount”). In the event of the Executive’s Disability, any amounts payable as
compensation during the period of disability or illness shall be reduced by any
amounts paid during such period under any disability plan or similar insurance
of the Company.

(ii) Upon termination of this Agreement by the Company for any reason other than
death, Disability or Cause, and upon termination of this Agreement by the
Executive for Good Reason, Executive shall be entitled to (i) all Accrued
Benefits, (ii) the Pro

 

- 4 -



--------------------------------------------------------------------------------

Rated Bonus Amount and (iii) payment of severance in an amount equal to the sum
of his annual Base Salary plus his Annual Bonus for one year (together, the
“Severance Amount”), which shall be payable in equal installments over the
course of twelve (12) months in accordance with the Company’s normal payroll
practices, or in such other amounts and at such other times as the parties may
mutually agree in writing. In addition, the Executive and his covered dependents
shall be entitled to continued participation for the one-year period following
the date of termination in such medical, dental and hospitalizalion insurance
coverage in which the Executive and his eligible dependents were participating
immediately prior to the date of termination, on the same terms and conditions
as applicable immediately prior to the Executive’s termination.

(iii) Upon termination of this Agreement by the Company for Cause, upon
termination of this Agreement by the Executive without Good Reason, and upon the
expiration of this Agreement, Executive shall be entitled to all Accrued
Benefits and no other payments.

(d) Timing of Payments. The Executive shall be paid the Base Salary through date
of termination, determined but unpaid prior year Annual Bonus and accrued and
unused vacation and sick days included in the Accrued Benefits promptly after
the date of termination. The remaining Accrued Benefits shall be paid in
accordance with Company plans and policies in effect from time to time. The Pro
Rated Bonus Amount, if any, shall be paid at the time bonuses are generally paid
by the Company. Except as set forth herein, following payment of the Accrued
Benefits, the Pro Rated Bonus Amount, if applicable, and the Severance Amount,
if applicable, the Company shall have no further obligations to the Executive or
his estate or legal representative under this Agreement.

(e) Release. As a condition of receiving any and all amounts payable and
benefits or additional rights provided pursuant to this Agreement, other than
the Accrued Benefits, the Executive must execute and deliver to the Company and
not revoke a general release of claims in favor of the Company in substantially
the form attached on Annex B hereto. Such release must be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following the Executive’s date of termination. The Company shall deliver to the
Executive the appropriate form of release of claims for the Executive to execute
within five (5) business days following the date of termination.

(f) Certain Payment Delays. Notwithstanding anything to the contrary set forth
herein, to the extent that the payment of any amount described in Section 6(c)
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A (as defined in Section 21 (a) hereof), any such payment scheduled
to occur during the first sixty (60) days following the termination of
employment shalt not be paid until the first regularly scheduled pay period
following the sixtieth (60th) day following such termination and shall include
payment of any amount that was otherwise scheduled to be paid prior thereto.

(g) No Offset. The Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due to him on account of
any remuneration or benefits provided by any subsequent employment he may
obtain.

 

- 5 -



--------------------------------------------------------------------------------

(h) Resignations. If the Executive’s employment is terminated for any reason,
voluntary or involuntary, the Executive will resign as a director and officer of
each of the Company’s Affiliates, as applicable, and from any other entity in
which he is serving as a director or officer at the request of the Company, Such
resignations shall be effective no later than the date of termination of the
Executive’s employment with the Company.

7. Employer’s Authority. Executive agrees to observe and comply with the rules
and regulations of the Company as adopted by the Company’s Board of Directors or
the CEO respecting the performance of his duties and to carry out and perform
orders, directions and policies communicated to him from time to time.

8. Non-Competition; Non-Disclosure and Assignment of Work Product. Executive
will execute the Non-Disclosure, Non-Competition and Assignment of Work Product
Agreement of the Company, a copy of which is attached as Annex A hereto and made
a part hereof (the “Non-Disclosure, Non-Competition and Assignment of Work
Product Agreement”). Said agreement shall survive termination of employment
hereunder.

9. Mutual Non-Disparagement. During the Term and for the two (2) year period
following the date of termination, the Executive agrees not to make public
statements or communications that disparage the Company, its business, services,
products or Affiliates or its or their current, former or future directors,
executive officers or shareholders (in their capacity as such). During the Term
and for the two (2) year period following the date of termination, the Company
agrees that it shall not, and that it shall instruct its directors and executive
officers to not, make public statements or communications that disparage the
Executive, The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).

10. Execution, Delivery and Performance. Executive represents and warrants to
the Company as follows:

(a) The execution, delivery and performance by Executive of this Agreement or
any other agreement, instrument or document contemplated herein or hereby will
not result in a breach of or conflict with any terms of any other agreement,
instrument or document to which Executive is a party or by which Executive or
his property is bound.

(b) No consent or approval of any person or entity, other than those that have
been obtained by Executive, is required for Executive to execute, deliver and
perform its obligations under this Agreement or any agreement, instrument or
document contemplated herein or hereby.

11. Indemnification. During the Term and thereafter, the Company agrees to
indemnify and hold the Executive and the Executive’s heirs and representatives
harmless, to the maximum extent permitted by law, against any and all damages,
costs, liabilities, losses and expenses (including reasonable attorneys’ fees)
as a result of any claim or proceeding (whether civil, criminal, administrative
or investigative), or any threatened claim or proceeding (whether civil,
criminal, administrative or investigative), against the Executive that arises
out of or relates

 

- 6 -



--------------------------------------------------------------------------------

to the Executive’s service as an officer, director or employee, as the case may
be, of the Company, or the Executive’s service in any such capacity or similar
capacity with an Affiliate or other entity at the request of the Company, both
prior to and after the Commencement Date, and to promptly advance to the
Executive or the Executive’s heirs or representatives such expenses upon written
request with appropriate documentation of such expense upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Company, During the Term and thereafter, the Company also
shall provide the Executive with coverage under its current directors’ and
officers’ liability policy to the same extent that it provides such coverage to
its other executive officers. If the Executive has any knowledge of any actual
or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, as to which the Executive may request indemnity
under this provision, the Executive will give the Company prompt written notice
thereof; provided that the failure to give such notice shall not affect the
Executive’s right to indemnification. The Company shall be entitled to assume
the defense of any such proceeding and the Executive will use reasonable efforts
to cooperate with such defense. To the extent that the Executive in good faith
determines that there is an actual or potential conflict of interest between the
Company and the Executive in connection with the defense of a proceeding, the
Executive shall so notify the Company and shall be entitled to separate
representation at the Company’s expense by counsel selected by the Executive
(provided that the Company may reasonably object to the selection of counsel
within ten (10) business days after notification thereof which counsel shall
cooperate, and coordinate the defense, with the Company’s counsel and minimize
the expense of such separate representation to the extent consistent with the
Executive’s separate defense. This Section 11 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.

12. Notices. Any notice permitted or required hereunder shall be deemed
sufficient when hand-delivered or mailed by certified mail, postage prepaid,
return receipt requested or delivered by nationally recognized overnight courier
service and addressed if to the Company at the address indicated above and if to
the Executive at the address indicated below (or to such other address as may be
provided by written notice received at least five (5) business days prior to the
hand delivery or mailing of any such notice).

13. Survival. The provisions of Sections 6, 8, 9, 11, 12, 14, 15, 16, 17, 18,
19, 20 and 21 hereof and this Section 13 shall survive the termination of
employment of the Executive, In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

14. Miscellaneous. (a) This Agreement, together with the other agreements
referenced herein, (i) constitutes the entire agreement between the parties
concerning the subjects hereof, there being no representations, warranties or
commitments except as set forth herein, and supersedes and replaces all other
agreements related to the subject matter hereof, (ii) shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns, (iii) may be
executed in one or more counterparts, each of which shall be an original and all
of which shall be deemed to constitute one and the same instrument (iv) may not
be assigned by Executive without the prior written consent of the Company, and
(v) may be assigned by the Company to any Affiliate of the Company or to the
successors or assigns of the Company, provided such successors or assigns carry
on substantially the Company’s business as conducted at the time of assignment
and shall be binding upon, and inure to the benefit of, any such Affiliate,
successor or assign.

 

- 7 -



--------------------------------------------------------------------------------

(b) Headings herein are for convenience of reference only and shall not define,
limit or interpret the contents hereof.

(c) As used herein, the term “Affiliate” shall mean any individual or entity
controlling, controlled by or under common control with the Company, or any
officer or director of the Company, now or in the future, including without
limitation, partnerships, limited liability companies or joint ventures in which
the Company or any Affiliate acquires a controlling interest.

15. Amendment; Waiver. This Agreement may be amended, modified or supplemented
by the mutual consent of the parties in writing, but no oral amendment,
modification or supplement shall be effective. No waiver of any provision of
this Agreement or any breach hereunder shall be deemed a waiver of any other
provision or subsequent breach, nor shall any such waiver constitute a
continuing waiver. Delay or failure of any party to insist on strict performance
or observance of any provision of this Agreement or to exercise any rights or
remedies hereunder shall not be deemed a waiver. Any waiver shall be effective
only if in writing and signed by the waiving party.

16. Severability. The provisions of this Agreement are severable. The invalidity
of any provision shall not affect the validity of any other provision.

17. Governing Law. This Agreement shall be construed and regulated in all
respects under the internal laws of the State of Connecticut, without reference
to conflicts of laws rules.

18. Rights Cumulative. The rights and remedies set forth in this Agreement are
in addition to, and cumulative with, any rights or remedies of the parties at
law or in equity.

19. Arbitration. In the event of any dispute between the parties, including but
not limited to any claims arising from or related to this Agreement or the
termination of this Agreement, any claims related to Executive’s employment or
the termination of the Executive’s employment, or any claims arising under the
state and federal laws governing employment (including without limitation
discrimination claims), such dispute will be determined, upon the written
request of either party, by binding arbitration under the auspices of and
pursuant to the Employment Dispute Resolution Rules of the American Arbitration
Association. Such arbitration shall be conducted in Stamford, Connecticut before
a single arbitrator. The arbitrator will have no power to add to, subtract from,
or modify any of the terms of this Agreement except that a provision otherwise
invalid, illegal or unenforceable shall be modified or subtracted from to the
least extent necessary to make it valid, legal and enforceable. The decision of
the arbitrator shall be final and may be enforced by any court of competent
jurisdiction, and both parties hereto consent to the personal jurisdiction of
the state and federal courts of Connecticut for such purposes. Notwithstanding
the foregoing, the Company shall be entitled to seek injunctive relief against
the Executive in the state and federal courts of Connecticut for any breach or
threatened breach of any provisions of this Agreement. In addition, in the event
that the Company prevails in any such action for injunctive relief, the
Executive shall be liable to the Company for all of its attorneys’ fees and
legal costs incurred in such action, as well as all damages or other remedies
available at law.

 

- 8 -



--------------------------------------------------------------------------------

20. Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes or other amounts as shall be
required pursuant to any law or governmental regulation or ruling.

21. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company (with specificity as
to the reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination”, “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 24(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of

 

- 9 -



--------------------------------------------------------------------------------

the taxable year following the taxable year in which such expenses were incurred
by the Executive, (B) any right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the solo
discretion of the Company.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

[Balance of page intentionally left blank]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.

 

TRONOX LLC By:  

/s/ Thomas J. Casey

 

Thomas J. Casey

Chairman and Chief Executive Officer

EXECUTIVE

/s/ Richard L. Muglia

Richard L. Muglia

75 Deforest Road

Wilton, CT 06897

 

- 11 -



--------------------------------------------------------------------------------

Annex A

NON-DISCLOSURE, NON-COMPETITION AND ASSIGNMENT OF INVENTIONS

AGREEMENT

 

- 1 -



--------------------------------------------------------------------------------

Annex B

GENERAL RELEASE

I, Richard L. Muglia, in consideration of and subject to the performance by
Tronox LLC (together with its parent companies and subsidiaries, the “Company”),
of its obligations under Section 6 of the Employment Agreement, dated as of [•]
(the “Agreement”), do hereby release and forever discharge as of the date hereof
the Company and its respective affiliates and subsidiaries and all present,
former and future directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates and
subsidiaries and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided herein (this “General Release”). The Released
Parties are intended third-party beneficiaries of this General Release, and this
General Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Released Parties hereunder.
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.

1. I understand that, other than the Accrued Benefits, the payments or benefits
paid or granted to me under Section 6 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in Section 6 of the Agreement, other
than the Accrued Benefits, unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter or breach
this General Release. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in Section 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ lees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the

 

- 2 -



--------------------------------------------------------------------------------

terms and conditions of that employment relationship, and the termination of
that employment relationship (including, but not limited to, any allegation,
claim or violation, arising under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993: the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts, including but not limited to the Connecticut Fair
Employment Practices Act (“CFMLA”), the Connecticut Family and Medical Leave Act
(“CFMLA”), the Connecticut wage and hour statutes; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for unpaid
wages, unpaid bonuses, unpaid vacation time, unpaid overtime (other than the
“Accrued Benefits” as that term in the Employment Agreement) or costs, fees, or
other expenses, including attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”). I understand and
intend that this General Release constitutes a general release of all claims and
that no reference herein to a specific form of claim, statute or type of relief
is intended to limit the scope of this General Release.

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

 

- 3 -



--------------------------------------------------------------------------------

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied, I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in Section 2 as of the execution of this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release, I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.

11. I hereby acknowledge that Sections 6, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18,
19, 20 and 21 of the Agreement shall survive my execution of this General
Release.

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in Section 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

 

- 4 -



--------------------------------------------------------------------------------

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way ailed to any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each ease concerning the subject matter hereof.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT;

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF’
1990 AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE, SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

- 5 -



--------------------------------------------------------------------------------

  (vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:   

 

   DATE:   

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
General Release; or have caused this General Release to be duly executed and
delivered on their behalf.

 

TRONOX LLC By:   /s/ Thomas J. Casey  

Name: Thomas J. Casey

Title: Chairman and Chief Executive Officer

 

EXECUTIVE  

 

Richard L. Muglia

 

- 6 -